DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on January 21, 2021 have been entered. Claims 1, 3-5, 7, and 8 have been amended. Claims 2 and 6 have been previously canceled. Claims 9-16 have been added. Claims 1, 3-5, 7 and 8-16 are still pending in this application, with claims 1 and 5 being independent.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 3-5, 7, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 20080278519 A1), referred herein as Mao in view of PAN et al. (US 20160328633 A1), referred herein as PAN.
	Regarding Claim 1, Mao teaches a method for displaying graphic layers, comprising (Mao- Abst: A method for converting graphic elements containing sparse graphs into graphic layers): 
receiving a plurality of graphic layers (Mao- Paragraph [0012]: converting graphic elements containing sparse graphs to be displayed to graphic layers, i.e., correspondingly mapping the sparse graphs to respective sparse graphic layers); 
assigning sequence numbers to the graphic layers according to an overlay order (Mao- Paragraph [0031]: FIG. 2b is a graphic layer model after conversion, wherein 
displaying the graphic layers in a sequence order according to the sequence numbers (Mao- Paragraph [0012]: projecting sequentially from top to bottom the regular graphs between the sparse graphs into a projection plane to form a regular graphic composition layer),
wherein the step of assigning the sequence numbers to the graphic layers according to the overlay order further comprises (Mao- Paragraph [0031]: FIG. 2b is a graphic layer model after conversion, wherein numerals 1-5 indicate graphic layers. The model has a tower-shaped structure composed of a series of graphic layers overlapped with each other): 
judging whether a current graphic layer overlays any other graphic layer (Mao- Paragraph [0043]: a second decision making unit 806 for deciding whether there is any other graphic layer); 
assigning an initial sequence number to the current graphic layer when the current graphic layer does not overlay at least one graphic layer, wherein the initial sequence number is a minimum sequence number (Mao- Paragraph [0043]: a first fetching unit 802 for fetching the color value of a point in the uppermost graphic layer; the second decision making unit 806 decides whether there is any other graphic layer. If there is not any other graphic layer, the plotting of this point is then completed); the initial sequence number is 1 or 0 if there is no overlapped layer; and 
assigning a first sequence number to the current graphic layer when the current graphic layer overlays the at least one graphic layer, wherein the first sequence number Mao- Paragraph [0041]: if there is any other graphic layer, the color value of the position in the next graphic layer corresponding to said point is fetched in step 612. Thereafter, the process returns to step 606 for deciding whether the point is transparent, and the cycle repeats until the plotting of this point is completed at step 614).
classifying the graphic layers into a plurality of groups according to the sequence numbers (Mao- Paragraph [0031]: In FIG. 2b,  sparse graphs A and B form the second and fourth graphic layers respectively; regular windows I and IV form the first and fifth graphic layers respectively; and the regular windows II and III between sparse graphs A and B are sequentially projected from top to bottom so as to form the third graphic layer. According to the embodiment of present invention, the second and fourth layers are sparse graphic layers, while the first, third and fifth layers are regular graph composition layers). II+III are classified into one group in layer 3.
But Mao does not teach assigning a weight value to each graphic layer in each group and then reordering the graphic layers of each group according to the weight values.
However PAN discloses a method of compositing layers by grouping the layers into a foreground group and a background group, which is analogous to the present patent application. PAN teaches assigning a weight value to each graphic layer in each group and then reordering the graphic layers of each group according to the weight values (PAN- [0126] the layer group instructions are scheduled such that instructions in lower or background layer groups are given priority over instructions in foreground layer 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Mao to incorporate the teachings of PAN, and applying prioritized layers, as taught by Lee into the method and system for method for converting graphic elements containing sparse graphs into graphic layers.
Doing so would provide a method for parallelised per pixel compositing which utilise multiple CPU cores or GPU to perform concurrent compositing in parallel more efficiently in the method for displaying graphic layers.

Regarding Claim 3, Mao in view of PAN teaches the method for displaying graphic layers as claimed in claim 1, and further teaches wherein the sequence Mao- Paragraph [0036]: All graphic layers above a sparse graph are a mask graphic layer of that sparse graph, while all graphic layers thereunder are a background graphic layer of that sparse graph. Referring to FIG. 2, the mask graphic layer of sparse graph A is layer 1, and the background graphic layers are layers 3, 4 and 5. As to sparse graph B, the mask graphic layers are layers 1, 2 and 3, and the background graphic layer is layer 5).

Regarding Claim 4, Mao in view of PAN teaches the method for displaying graphic layers as claimed in claim 1, and further teaches generating a group list corresponding to each group (Mao- Paragraph [0031]: In FIG. 2b,  sparse graphs A and B form the second and fourth graphic layers respectively; regular windows I and IV form the first and fifth graphic layers respectively; and the regular windows II and III between sparse graphs A and B are sequentially projected from top to bottom so as to form the third graphic layer. According to the embodiment of present invention, the second and fourth layers are sparse graphic layers, while the first, third and fifth layers are regular graph composition layers). II+III are classified into one group in layer 3.

Regarding Claim 12, Mao in view of PAN teaches the method for displaying graphic layers as claimed in claim 1, and further teaches wherein the graphic layers of each group are displayed according to a result of the reordering (PAN [0053] Further, a method of determining whether or not a layer group is substantially opaque, or otherwise does not contribute to the final result, can be used to determine the lowest layer at which to begin compositing, thereby avoiding processing layers which do not 

Regarding Claim 5, Mao in view of PAN teaches a device for displaying graphic layers, comprising (Mao- Abst: A method for converting graphic elements containing sparse graphs into graphic layers): 
a control circuit (Mao- Paragraph [0045]: FIG. 10 illustrates a processor-based apparatus); 
a processor installed in the control circuit (Mao- FIG10.1002: processor); and 
a memory installed in the control circuit and operatively coupled to the processor; 
wherein the processor is configured to execute a program code stored in the memory to instruct a hardware composer to (Mao- FIG10.1006: memory; Paragraph [0045]: The processor 1002 may be a graphic processor GPU, a microprocessor, etc. The memory may be a random access memory (RAM), or a removable memory, such as hard disk, optical disk, flash, etc., any of which may store the soft code for implementing the above method).
The metes and bounds of the claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 7, 8, 16, Mao in view of PAN teaches the device for displaying graphic layers as claimed in claim 5. The metes and bounds of the claims .

4.	Claims 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 20080278519 A1), referred herein as Mao in view of PAN et al. (US 20160328633 A1), referred herein as PAN further in view of BELANGER (US 20130328922 A1), referred herein as BELANGER.
Regarding Claim 9, Mao in view of PAN teaches the method for displaying graphic layers as claimed in claim 1, but does not teach limitations of Claim 9.
However BELANGER discloses a system of compositing individual images representing graphic layers into a composite image, which is analogous to the present patent application. BELANGER teaches wherein the step of assigning a weight value to each graphic layer in each group further comprises: using a bit-block transfer (BLIT) performance to assign the weight value to each graphic layer in each group (BELANGER- [0013] the composition operation may be a blit (bit blit or bit-block transfer) operation or a multi-layer blend operation). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Mao in view of PAN to incorporate the teachings of BELANGER, and applying BLIT for multi-layer blending operation, as taught by Lee into the method and system for method for converting graphic elements containing sparse graphs into graphic layers.
Doing so would improves the performance of compositing individual images in the method for displaying graphic layers.

Regarding Claim 10, Mao in view of PAN teaches the method for displaying graphic layers as claimed in claim 9, but BELANGER teaches wherein the step of assigning a weight value to each graphic layer in each group further comprises: the lower the BLIT performance of the graphic layer, and the higher the weight value is (BELANGER [0016] Filling in areas described by vertexes maps well to many GPU architectures. 2D graphics engines may support operations like blits, blits with blending, and even blits with blending of multiple graphic layers in some examples. A DMA controller may also be programmed to perform operations such as blits. Accordingly, the 2D engine, the DMA controller, the GPU, and the CPU may support cell compositing; [0017] the DMA controller may fill the opaque cells with a blit operation and the GPU may composite the cells that require blending).
Same motivation as Claim 9 applies here.

Regarding Claims 13 and 14, Mao in view of PAN teaches the device for displaying graphic layers as claimed in claim 5. The metes and bounds of the claims substantially correspond to the method claim as set forth in Claims 9 and 10; thus they are rejected on similar grounds and rationale as their corresponding limitations.

5.	Claims 11 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 20080278519 A1), referred herein as Mao in view of PAN et al. (US 20160328633 A1), referred herein as PAN further in view of Lee et al. (US 8201102 B2), referred herein as Lee.
Regarding Claim 11, Mao in view of PAN teaches the method for displaying graphic layers as claimed in claim 1, but does not teach limitations of Claim 11.
However Lee discloses a system and method of rendering a graphical user interface for a media based device which employs techniques for layering graphical elements, which is analogous to the present patent application. Lee teaches wherein the graphic layers in the same group have the same sequence number (Lee- col7, ln 41-56: a menu layer 302 may be provided over the background layer 300 and may generally be located on the left hand side of the template. A text view 304 may be superimposed on the menu layer 302 and may provide attribute information, such as font, style, size, etc, for the content of the layer, such as a menu items, play lists, contact information, etc, for example. Additionally, a graphics layer 306 may be provided which contains content for the right-hand side of the template. Additionally, an opaque view 308 may be superimposed over the graphics layer 306; FIG3.110: update GUI or Redraw Opaque View without redrawing Underlying layers). According to FIG. 5 or 7, element 302 and 306 are not overlaid contents rendered at the same time; therefore is interpreted as assigned to the same sequence number.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Mao in view of PAN to incorporate the teachings of Lee, and applying the layered GUI rendering mechanism, as taught by Lee into the method and system for method for converting graphic elements containing sparse graphs into graphic layers.
Doing so would provide a method for efficiently rendering and displaying objects of the graphical user interfaces in the method for displaying graphic layers.

Regarding Claim 15, Mao in view of PAN teaches the device for displaying graphic layers as claimed in claim 5. The metes and bounds of the claims substantially correspond to the method claim as set forth in Claim 11; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant's arguments filed on January 21, 2021, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent claims 1and 5 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.
On page 11 of Applicant’s Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pelton (US 9342322 B2) System and method for layering using tile-based renderers
Brunner et al. (US 6369830 B1) Rendering translucent layers in a display system


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611